NUMBER 13-20-00491-CV

                    COURT OF APPEALS

             THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI – EDINBURG



VINCENT KRUSSOW,                                        Appellant,

                               v.

MARTIN G. ANGUIANO, JR.,
VALERIE NICOLE VALDEZ, AND
NANCY ANN FLORES,                                       Appellees.


             On appeal from the 214th District Court
                   of Nueces County, Texas.



                  ORDER OF ABATEMENT
        Before Justices Benavides, Longoria, and Tijerina
                        Order Per Curiam
       The cause is before the Court on appellant’s motion to appoint counsel. The Texas

Legislature has provided for the possibility of appointed counsel in civil matters by

conferring upon a district court judge the discretion to “appoint counsel to attend to the

cause of a party who makes an affidavit that he is too poor to employ counsel to attend

to the cause.” TEX. GOV’T CODE ANN. §24.016 (West, Westlaw through 2013 C.S.). Under

exceptional circumstances, “the public and private interests at stake [may be] such that

the administration of justice may best be served by appointing a lawyer to represent an

indigent civil litigant.” Travelers Indem. Co. v. Mayfield, 923 S.W.2d 590, 594 (Tex. 1996).

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings. Upon remand, the trial court shall immediately cause notice of a

hearing to be given and, thereafter, conduct a hearing to determine the following:

       1.     Whether appellant desires to prosecute this appeal;

       2.     Whether appellant is indigent;

       3.     Whether appellant is entitled to a free appellate record due to his or
              her indigency;

       4.     Whether appellant is entitled to appointed counsel; and,

       5.     What orders, if any should be entered to assure the filing of
              appropriate notices and documentation to dismiss appellant's appeal
              if appellant does not desire to prosecute this appeal, or if appellant
              desires to prosecute this appeal, to assure that the appeal will be
              diligently pursued.

       If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint counsel to represent appellant in this appeal. If counsel is appointed, the name,

address, telephone number, email address, and state bar number of said counsel shall

be included in an order appointing counsel.
       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       IT IS SO ORDERED.

                                                               PER CURIAM



Delivered and filed the
30th day of December, 2020.